--------------------------------------------------------------------------------

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made on
the 13th day of April, 2016, by and among Frequency Networks, Inc., a Delaware
corporation (the “Company”), and the investors listed on Exhibit A hereto (each,
an “Investor” and collectively, the “Investors”).

WITNESSETH:

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, shares of the Company’s Series A Preferred Stock
(the “Series A Preferred Stock”) on the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.     Purchase and Sale of Stock.

1.1    Sale and Issuance of Series A Preferred Stock.

(a)     The Company shall adopt and file with the Secretary of State of Delaware
on or before the Closing (as defined below) the Certificate of Amendment to the
Amended and Restated Certificate of Incorporation in the form attached hereto as
Exhibit C (the “Certificate of Amendment”).

(b)     On or prior to the Closing (as defined below), the Company shall have
authorized (i) the sale and issuance to the Investors of up to 30,627,957 shares
of its Series A Preferred Stock (the “Shares”) and (ii) the issuance of the
shares of Common Stock to be issued upon conversion of the Shares (the
“Conversion Shares”). The Shares and the Conversion Shares shall have the
rights, preferences, privileges and restrictions set forth in the Amended and
Restated Certificate of Incorporation, as amended by the Certificate of
Amendment (the “Restated Certificate”).

(c)     Subject to the terms and conditions of this Agreement, each Investor
agrees, severally and not jointly, to purchase at the Closing or pursuant to
Section 1.2, and the Company agrees to sell and issue to each Investor at the
Closing or pursuant to Section 1.2, that number of Shares set forth opposite
each Investor’s name on Exhibit A hereto for $0.42467 per share or $0.141557 per
share, as applicable (the “Purchase Price”).

1.2    Closing. The purchase, sale and issuance of the Shares shall take place
at one or more closings as described below (each of which is referred to in this
Agreement as a “Closing”).

(a)     First Closing. The initial purchase and sale of the Shares shall take
place remotely via the exchange of documents and signatures on the date hereof,
or at such other time and place as the Company and Investors acquiring in the
aggregate at least a majority of the Shares mutually agree upon orally or in
writing (which time and place are designated as the “First Closing”). At the
First Closing, the Company shall deliver to each Investor a certificate
representing the Shares that such Investor is purchasing against payment of the
purchase price therefor by check, wire transfer, cancellation of indebtedness or
any combination thereof. If payment by an Investor is made, in whole or in part,
by conversion of indebtedness, then such Investor shall surrender to the Company
for cancellation at the Closing any evidence of such indebtedness or shall
execute an instrument of cancellation in form and substance acceptable to the
Company.

--------------------------------------------------------------------------------

(b)     Additional Closings.

(i)     The Company may sell and issue up to the balance of the Shares not sold
at the First Closing at additional subsequent Closings occurring within 90 days
after the First Closing (the “Additional Closings”) to additional investors (the
“Additional Closing Investors”) who are approved by the Company. At each
Additional Closing, the Company shall deliver to each Additional Closing
Investor, and to each of the Investors for each Additional Closing in which such
Investors participate, a certificate representing the Shares that such
Additional Closing Investor or Investor is purchasing against payment of the
purchase price therefor by check, wire transfer, cancellation of indebtedness or
a combination thereof.

(ii)    Any such sale and issuance in an Additional Closing shall be on the same
terms and conditions as those contained herein, and such persons or entities who
are new investors shall, upon execution and delivery of the relevant signature
pages, become parties to, and be bound by, this Agreement and the other Related
Agreements (as defined in Section 2.4 hereof), without the need for an amendment
to this Agreement or any of the Related Agreements except to add such new
investor’s name, notice information, and if called for, its investment and/or
stockholdings of the Shares, to the appropriate exhibit or schedule to such
agreement (collectively, the “Informational Amendments”), and shall be deemed an
“Investor” for all intents and purposes and shall have the rights and
obligations hereunder and thereunder, in each case as of the date of the
applicable Additional Closing.

(iii)   Notwithstanding the foregoing, if either entities affiliated with
Liberty Global (“Liberty”) or entities affiliated with Oakmont (“Oakmont”)
purchase at least 7,000,000 Shares in an Additional Closing (as adjusted for any
stock dividends, combinations, splits or the like with respect to such shares),
the Company and each Investor that is a party to this Agreement at the time of
such Additional Closing shall enter into and deliver to the Company an amendment
to the Voting Agreement in a form mutually acceptable to the Company, Liberty
and Oakmont providing for the right of Liberty and/or Oakmont (as applicable) to
appoint a member of the Company’s board of directors.

1.3    Use of Proceeds. The Company shall use the proceeds from the issuance and
sale of the Shares for (a) the purchase of the shares of Series A Preferred
Stock held by Kingdom Capital Market LLC for an aggregate purchase price of not
more than $1,000,000.00 and (b) general working capital purposes.

2.     Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor that, except as set forth on a Schedule
of Exceptions (the “Schedule of Exceptions”) furnished to each Investor prior to
execution hereof and attached hereto as Exhibit B, which exceptions shall be
deemed to be representations and warranties as if made hereunder:

2

--------------------------------------------------------------------------------

2.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business, properties or financial
condition (a “Material Adverse Effect”). The Company has all required corporate
power and authority to own its property and to carry on its business as
presently conducted or contemplated to be conducted.

2.2    Capitalization and Voting Rights. The authorized capital of the Company
consists of:

(a)      Preferred Stock. Sixty-Six Million Seven Hundred Thousand (66,700,000)
shares of Preferred Stock, par value $0.001, all of which have been designated
Series A Preferred Stock, Thirty-Three Million Sixty-Nine Thousand One Hundred
Seventy-Three (33,069,173) of which are issued and outstanding. The rights,
privileges and preferences of the Series A Preferred Stock are as stated in the
Restated Certificate.

(b)     Common Stock. One Hundred Thirteen Million (113,000,000) shares of
Common Stock, par value $0.001 (the “Common Stock”), of which Nineteen Million
Seven Hundred Sixty-Three Thousand Sixty (19,763,060) shares are issued and
outstanding. The outstanding shares of Common Stock are all duly and validly
authorized and issued, fully paid and nonassessable, and were issued in
accordance with the registration or qualification provisions of the Securities
Act of 1933, as amended (the “Act”) and any relevant state securities laws, or
pursuant to valid exemptions therefrom.

(c)     Options to purchase an aggregate of 5,237,820 shares of Common Stock are
outstanding under the Company’s Stock Incentive Plan (the “Stock Plan”), duly
adopted by the Company’s Board of Directors and approved by the Company’s
stockholders, and 500,000 shares of restricted Common Stock have been issued
under the Stock Plan. Options to purchase an aggregate of 10,066,380 shares are
available for grant under the Stock Plan.

(d)     Except for (i) the conversion privileges of the Series A Preferred
Stock; (ii) the rights provided in Section 2.4 of the Investors’ Rights
Agreement; (iii) the currently outstanding warrants to purchase up to 8,028,533
shares of Common Stock; (iv) the currently outstanding warrant exercisable for
the purchase of 3,000,000 shares of Series A Preferred Stock; and (v) the
securities set forth in Section 2.2(c) above, there are no outstanding options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from the Company of any shares of its capital stock.
Other than in connection with the transactions contemplated hereby, the Company
is not a party or subject to any agreement or understanding, and, to the
Company’s knowledge, there is no agreement or understanding between any persons
and/or entities, that affects or relates to the voting or giving of written
consents with respect to any security or by a director of the Company.

3

--------------------------------------------------------------------------------

(e)     All outstanding securities of the Company, including, without
limitation, all outstanding shares of the capital stock of the Company, all
shares of the capital stock of the Company issuable upon the conversion or
exercise of all convertible or exercisable securities and all other securities
that the Company is obligated to issue, are subject to a “market stand-off”
restriction for up to 180 days following an initial public offering of the
Company’s securities pursuant to a registration statement filed with the
Securities and Exchange Commission pursuant to the Act in a form substantially
identical to Section 1.15 of the Investors’ Rights Agreement.

2.3    Subsidiaries. The Company does not presently own or control, directly or
indirectly, any interest in any other corporation, association or other business
entity. The Company is not a participant in any joint venture, partnership or
similar arrangement.

2.4    Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Omnibus Amendment to Series A Financing
Documents dated as of the date hereof (the “Omnibus Amendment”) amending the
Investors’ Rights Agreement dated August 12, 2013, by and among the Company and
the other parties thereto(the “Investors’ Rights Agreement”), the Right of First
Refusal and Co-Sale Agreement dated August 12, 2013 by and among the Company and
the other parties thereto (the “Right of First Refusal and Co-Sale Agreement”)
and the Voting Agreement dated August 12, 2013, as amended by that certain
Amendment to Voting Agreement, dated February 6, 2014, by and among the Company
and the parties thereto (the “Voting Agreement” and collectively with the
Investors’ Rights Agreement and the Right of First Refusal and Co-Sale
Agreement, each as amended by the Omnibus Amendment, the “Related Agreements”),
the performance of all obligations of the Company hereunder and thereunder and
the authorization (or reservation for issuance), sale and issuance of the Shares
being sold hereunder and the Conversion Shares has been taken or will be taken
prior to the Closing. This Agreement and the Related Agreements constitute valid
and legally binding obligations of the Company, enforceable in accordance with
their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
the Investors’ Rights Agreement may be limited by applicable federal or state
securities laws.

2.5    Valid Issuance of Preferred and Common Stock. The Shares that are being
purchased by the Investors hereunder, when issued, sold and delivered in
accordance with the terms of this Agreement and the Restated Certificate for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer, other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws. The Conversion Shares have been duly and validly
reserved for issuance and, upon issuance in accordance with the terms of the
Restated Certificate and upon conversion of the Shares, will be duly and validly
issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer under this Agreement and the
Related Agreements and under applicable state and federal securities laws.

4

--------------------------------------------------------------------------------

2.6    Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for: (i) the filing of a Notice of Transaction pursuant
to Section 25102(f) of the California Corporate Securities Law of 1968, as
amended, and the rules thereunder (the “Law”), which filing will be effected
within the time prescribed by law, and (ii) such other filings required pursuant
to applicable federal and state securities laws and blue sky laws, which filings
will be effected within the required statutory period.

2.7    Offering. Subject in part to the truth and accuracy of each Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Shares as contemplated by this Agreement are exempt from the
registration requirements of the Act, and the qualification or registration
requirements of the Law or other applicable blue sky laws. Neither the Company
nor any authorized agent acting on its behalf will take any action hereafter
that would cause the loss of such exemptions.

2.8    Litigation. There is no action, suit, proceeding or investigation
pending, or to the Company’s knowledge, currently threatened against the Company
including any actions, suits, proceedings, or investigations, that question the
validity of this Agreement or the Related Agreements or the right of the Company
to enter into such agreements or to consummate the transactions contemplated
hereby or thereby, or that might result, either individually or in the
aggregate, in any Material Adverse Effect or in any material change in the
current equity ownership of the Company, nor is the Company aware of any
reasonable basis for the foregoing. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened (or any
basis therefor known to the Company) involving the prior employment of any of
the Company’s employees, their use in connection with the Company’s business of
any information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate.

2.9    Proprietary Information and Inventions Agreements. Each current employee,
officer and consultant of the Company has executed a Proprietary Information and
Inventions Agreement in substantially the form attached hereto as Exhibit D, or
an agreement containing substantially similar terms. The Company is not aware
that any of its employees, officers or consultants are in violation thereof.

2.10   Patents and Trademarks. To the Company’s knowledge, the Company owns
patents, patent rights, trademarks and trademark rights, service marks, service
mark rights, trade names, trade name rights, copyrights, trade secrets,
information and other proprietary rights and processes necessary to conduct its
business as now being conducted and as proposed to be conducted without conflict
with or infringement upon any valid rights of others. There are no outstanding
options, licenses or agreements of any kind relating to the foregoing, nor is
the Company bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard generally
commercially available products. The Company has not received any written
communications alleging that the Company has violated or, by conducting its
business as presently proposed, would violate any of the patents, trademarks,
service marks, trade names, copyrights or trade secrets or other proprietary
rights of any other person or entity and the Company is not aware of any basis
for such an allegation. The Company is not aware that any of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with the use of his or
her best efforts to promote the interests of the Company or that would conflict
with the Company’s business as presently conducted or as proposed to be
conducted. Neither the execution nor delivery of this Agreement or the Related
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as proposed, will, to the
Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated. The
Company does not believe it is or will be necessary to utilize any inventions of
any of its employees made prior to or outside the scope of their employment by
the Company.

5

--------------------------------------------------------------------------------

2.11    Compliance with Other Instruments. The Company is not in violation of
any provision of its Restated Certificate or Bylaws nor in any material respect
of any instrument, judgment, order, writ, decree or contract, statute, rule or
regulation to which the Company is subject. The execution, delivery and
performance of this Agreement, the Related Agreements and the consummation of
the transactions contemplated hereby or thereby will not result in any such
violation, or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties.

2.12    Agreements; Action.

(a)     Except for agreements explicitly contemplated hereby (including the
Related Agreements), there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, affiliates
or any affiliate thereof.

(b) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company is a
party or by which it is bound that may involve (i) obligations (contingent or
otherwise) of, or payments to the Company, in excess of $20,000, or (ii) the
license of any patent, copyright, trade secret or other proprietary right to or
from the Company, other than licenses arising from the purchase of “off the
shelf” or other standard products, (iii) provisions materially restricting the
development, manufacture or distribution of the Company’s products or services
or (iv) indemnification by the Company with respect to infringement of
proprietary rights.

6

--------------------------------------------------------------------------------

(c)     The Company has not (i) declared or paid any dividends or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or any other
liabilities individually in excess of $20,000 or, in the case of indebtedness
and/or liabilities individually less than $50,000, in excess of $75,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights.

(d)     For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

2.13   Related-Party Transactions. Except as set forth in the Schedule of
Exceptions, no employee, officer or director of the Company (a “Related Party”)
or member of such Related Party’s immediate family or any corporation,
partnership or other entity in which such Related Party is an officer, director
or partner, or in which such Related Party has significant ownership interest or
otherwise controls is indebted to the Company, nor is the Company indebted (or
committed to make loans or extend or guarantee credit) to any of them. To the
Company’s knowledge, none of such persons has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company, except that employees, officers or directors of the
Company and members of their immediate families may own stock in publicly traded
companies that may compete with the Company. No employee, officer or director of
the Company nor any member of the immediate family of any employee, officer or
director of the Company is directly or indirectly interested in any material
contract with the Company.

2.14   Financial Statements. The Company has delivered or made available to each
Investor its unaudited financial statements as of and for the twelve (12) months
ended December 31, 2015, and its unaudited financial statements at and for the
month ended January 31, 2016 (together, the “Financial Statements”). The
Financial Statements fairly present, in all material respects, the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, and have been prepared in accordance with U.S.
generally accepted accounting principles applied on a consistent basis, subject
to year-end audit adjustments and except that the Financial Statements may not
contain all footnotes required by U.S. generally accepted accounting principles.
Except as set forth in the Financial Statements, the Company has no material
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business consistent with past practices subsequent to January
31, 2016 and (ii) obligations under contracts and commitments incurred in the
ordinary course of business consistent with past practices and not required
under U.S. generally accepted accounting principles to be reflected in the
Financial Statements.

2.15   Changes. Since January 31, 2016, there has not been:

7

--------------------------------------------------------------------------------

(a)     any change in the assets, liabilities, financial condition or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Material Adverse Effect;

(b)     any damage, destruction or loss, whether or not covered by insurance,
that has resulted in a Material Adverse Effect;

(c)     any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;

(d)     any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

(e)     any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;

(f)     any declaration, setting aside or payment or other distribution in
respect of any of the Company’s capital stock, or any direct or indirect
redemption, purchase or other acquisition of any of such stock by the Company;

(g)     any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable;

(h)     any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not result in a
Material Adverse Effect; or

(i)     any agreement or commitment by the Company to do any of the things
described in this Section 2.15.

2.16   Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could materially and adversely affect the business, properties or financial
condition of the Company. The Company is not in default in any material respect
under any of such franchises, permits, licenses or other similar authority.

2.17   Title to Property and Assets. The property and assets the Company owns
are owned by the Company free and clear of all mortgages, liens, loans and
encumbrances, except (i) for statutory liens for the payment of current taxes
that are not yet delinquent, and (ii) for liens, encumbrances and security
interests that arise in the ordinary course of business and minor defects in
title, none of which, individually or in the aggregate, materially impair the
Company’s ownership or use of such property or assets. With respect to the
property and assets it leases, the Company is in material compliance with such
leases and, to its knowledge, holds a valid leasehold interest free of any
liens, claims or encumbrances, subject to clauses (i) and (ii) above.

8

--------------------------------------------------------------------------------

2.18   Employee Benefit Plans. The Company does not have any Employee Benefit
Plan as defined in the Employee Retirement Income Security Act of 1974.

2.19   Employees. There is no labor union organizing activity pending, or to the
Company’s knowledge, threatened with respect to the Company. To the Company’s
knowledge: (a) no employee of the Company is in violation of any term of any
employment contract, patent or other proprietary information disclosure
agreement or any other contract or agreement relating to the right of any such
employee to be employed by the Company because of the nature of the business
conducted or proposed to be conducted by the Company or any other reason, and
the continued employment by the Company of its present employees will not result
in any such violation; (b) no officer or key employee of the Company has any
present intention of terminating his or her employment therewith nor does the
Company have any present intention of terminating any such employment; and (c)
the Company is in material compliance with applicable state and federal laws and
regulations respecting employment and employment practices, terms and conditions
of employment, wages and hours and other laws related to employment, and there
are no arrears in the payments of wages, withholding or social security taxes,
unemployment insurance premiums or other similar obligations. The employment of
each officer and employee of the Company is terminable at the will of the
Company. The Company is not a party to or bound by any currently effective
employment contract, deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan or retirement agreement.

2.20   Corporate Documents. Except for amendments necessary to satisfy the
representations, warranties or conditions contained in this Agreement (the form
of which amendments has been approved by the Investors), the Restated
Certificate and Bylaws of the Company are in the form previously provided to
special counsel for the Investors.

2.21   Registration Rights. Except as provided in the Investors’ Rights
Agreement, the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any person or entity.

2.22   Section 83(b) Elections. To the Company’s knowledge, all individuals who
have purchased unvested shares of the Company’s Common Stock have timely filed
elections under Section 83(b) of the Internal Revenue Code of 1986, as amended,
(the “Code”) and any analogous provisions of applicable state tax laws.

2.23   Qualified Small Business Stock. As of and immediately following the
Closing, to the knowledge of the Company, the Shares being issued and sold to
the Investors hereunder will meet each of the requirements for qualification as
“qualified small business stock” within the meaning of Sections 1202 and 1045 of
the Internal Revenue Code of 1986, as amended and Section 18152.5 and 18038.5 of
the California Revenue and Taxation Code.

2.24   Foreign Corrupt Practices Act. Neither the Company nor any of the
Company’s directors, officers, employees or agents has, directly or indirectly,
made, offered, promised or authorized any payment or gift of any money or
anything of value to or for the benefit of any “foreign official” (as such term
is defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”)), foreign political party or official thereof or candidate for foreign
political office for the purpose of (i) influencing any official act or decision
of such official, party or candidate, (ii) inducing such official, party or
candidate to use his, her or its influence to affect any act or decision of a
foreign governmental authority, or (iii) securing any improper advantage, in the
case of (i), (ii) and (iii) above in order to assist the Company or any of its
affiliates in obtaining or retaining business for or with, or directing business
to, any person. Neither the Company nor any of its directors, officers,
employees or agents has made or authorized any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of funds or received or retained any
funds in violation of any law, rule or regulation. As of immediately prior to
the Closing, neither the Company nor any of its officers, directors or employees
were the subject of any allegation, voluntary disclosure, investigation,
prosecution or other enforcement action related to the FCPA, UK Bribery Act or
any other anti-corruption law (collectively, “Enforcement Action”).

9

--------------------------------------------------------------------------------

2.25   Disclosure. The Company has fully provided each Investor with all the
information that such Investor has requested for deciding whether to purchase
the Shares. Neither this Agreement, the Related Agreements nor any certificate
made or delivered to the Investors in connection with this Agreement or the
Related Agreements contain any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein or therein not
misleading.

3.     Representations and Warranties of the Investors. Each Investor, severally
and not jointly, hereby represents, warrants and covenants that:

3.1 Authorization. Such Investor has full power and authority to enter into this
Agreement and such agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies, and (iii) to the extent the
indemnification provisions contained in the Investors’ Rights Agreement may be
limited by applicable federal or state securities laws.

3.2    Purchase Entirely for Own Account. This Agreement is made with such
Investor in reliance in part upon such Investor’s representation to the Company,
which by such Investor’s execution of this Agreement such Investor hereby
confirms, that the Shares to be received by such Investor and the Conversion
Shares (collectively, the “Securities”) will be acquired for investment for such
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, such Investor further
represents that such Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities.

3.3    Disclosure of Information. Such Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of the Company. The foregoing, however, does
not limit or modify the representations and warranties of the Company in Section
2 of this Agreement or the right of the Investors to rely thereon.

10

--------------------------------------------------------------------------------

3.4    Investment Experience. Such Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. If other than an individual,
such Investor also represents it has not been organized for the purpose of
acquiring the Shares.

3.5    Accredited Investor. Such Investor is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D,
as presently in effect.

3.6    Restricted Securities. Such Investor understands that the Securities it
is purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Act only in certain limited circumstances. In the absence of an effective
registration statement covering the Securities or an available exemption from
registration under the Act, the Shares (and any Common Stock issued on
conversion thereof) must be held indefinitely. In this connection, such Investor
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Act, including
without limitation the Rule 144 condition that current information about the
Company be available to the public. Such information is not now available and
the Company has no present plans to make such information available.

3.7    Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until:

(a)     There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or

(b)     (i) Such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, such Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company that such disposition will not
require registration of such shares under the Act. It is agreed that the Company
will not require opinions of counsel for transactions made pursuant to Rule 144
except in unusual circumstances.

(c)     Notwithstanding the provisions of subsections (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by an Investor that is (i) a partnership to an affiliate, a partner of such
partnership or a retired partner of such partnership who retires after the date
hereof, or to the estate of any such partner or retired partner or the transfer
by gift, will or intestate succession of any partner to his or her spouse or to
the siblings, lineal descendants or ancestors of such partner or his or her
spouse; (ii) a corporation, to its stockholders in accordance with their
interest in the corporation; (iii) a limited liability company, to its members
or former members in accordance with their interest in the limited liability
company; (iv) a venture fund to affiliated funds; or (v) to the Investor’s
family member or trust for the benefit of the individual Investor, if the
transferee agrees in writing to be subject to the terms hereof to the same
extent as if he or she were an original Investor hereunder.

11

--------------------------------------------------------------------------------

3.8    Legends. It is understood that the certificates evidencing the Securities
may bear one or all of the following legends:

(a)     “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 OF SUCH ACT.”

(b)     Any legend required by the securities laws of any state or other
governmental or regulatory agency having authority over the issuance of the
Securities.

3.9    Tax Advisors. Such Investor has reviewed with such Investor’s own tax
advisors the federal, state and local tax consequences of this investment, where
applicable, and the transactions contemplated by this Agreement. Each such
Investor is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents and understands that each
such Investor (and not the Company) shall be responsible for such Investor’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

3.10    Exculpation Among Investors. Each Investor acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Investor agrees that no Investor nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Investor
shall be liable to any other Investor for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.

4.       California Commissioner of Corporations. THE SALE OF THE SECURITIES
THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH
SECURITIES PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF
SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE
CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.

12

--------------------------------------------------------------------------------

5.     Conditions of Investor’s Obligations at Closing. The obligations of each
Investor under subsection 1.2 of this Agreement are subject to the fulfillment
of each of the following conditions, the waiver of which shall not be effective
against any Investor who does not consent in writing thereto:

5.1    Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the First Closing with
the same effect as though such representations and warranties had been made on
and as of the date of such First Closing.

5.2    Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the First Closing.

5.3    Compliance Certificate. The Chief Executive Officer of the Company shall
deliver to each Investor at the First Closing a certificate stating that the
conditions specified in Sections 5.1 and 5.2 have been fulfilled.

5.4    Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be duly obtained and effective as of
the Closing.

5.5    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Investors, and they shall have received all such counterpart original and
certified or other copies of such documents as they may reasonably request.

5.6    Opinion of Company Counsel. The Investors shall have received an opinion
from O’Melveny & Myers LLP, counsel for the Company, dated as of the First
Closing, substantially in the form attached hereto as Exhibit E.

5.7    Omnibus Amendment. The Company shall have entered into the Omnibus
Amendment attached as Exhibit F hereto with the other parties thereto.

5.8    Secretary’s Certificate. The Secretary or Assistant Secretary of the
Company shall deliver to each Investor at the First Closing a certificate
stating that the copies of the Company’s Restated Certificate and Bylaws and
Board of Directors and stockholder resolutions relating to the sale of the
Shares attached thereto are true and complete copies of such documents and
resolutions.

5.9    Proprietary Information and Inventions Agreements. Each employee, officer
and consultant of the Company shall have entered into a Proprietary Information
and Inventions Agreement, or an agreement containing substantially similar
terms.

13

--------------------------------------------------------------------------------

6.     Conditions of the Company’s Obligations at Closing. The obligations of
the Company to each Investor under this Agreement are subject to the fulfillment
on or before the Closing of each of the following conditions by that Investor:

6.1    Representations and Warranties. The representations and warranties of the
Investors contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

6.2    Payment of Purchase Price. The Investors shall have delivered the
purchase price specified in Section 1.

6.3    Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be duly obtained and effective as of
the Closing.

7.     Miscellaneous.

7.1    Survival. The warranties, representations and covenants of the Company
and Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Investors or the Company.

7.2    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any Securities). Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

7.3    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware as applied to agreements among Delaware
residents entered into and to be performed entirely within Delaware, without
regard to conflicts of laws principals.

7.4    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(iii) two days after being sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address as set
forth on the signature page hereof or at such other address as such party may
designate by ten days’ advance written notice to the other parties hereto.

14

--------------------------------------------------------------------------------

7.6    Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Investor or any of its officers, partners,
employees or representatives is responsible. The Company agrees to indemnify and
hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

7.7    Expenses. Irrespective of whether the Closing is effected, each party
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement and the Related
Agreements. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the Related Agreements, or the Restated
Certificate, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

7.8    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of the Common Stock
not previously sold to the public that is issuable or issued upon conversion of
the Shares. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities and the
Company.

7.9    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

7.10   Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

7.11   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument

7.12   Aggregation of Stock. All Shares held or acquired by affiliated entities
or persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

[Signature Pages Follow]

15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first above written.

COMPANY:

FREQUENCY NETWORKS, INC.

By: /s/ Blair Harrison   Blair Harrison   Chief Executive Officer


Address: 4526 Wilshire Blvd.   Los Angeles, CA 90010

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first above written.

INVESTORS:

YOU ON DEMAND HOLDINGS, INC.

By: /s/ Bruno Wu   Name: Bruno Wu   Title: Chairman


Address:

375 Greenwich Street, Suite 516

 

New York, NY 10013

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first above written.

INVESTORS:

POINT BLANK CAPITAL, LLC

By:  /s/ Michael Gordon Name:  Michael Gordon Title:  Member / Manager

Address:

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first above written.

INVESTORS:

FRENET HOLDINGS, LLC

By: /s/ J.P. Nauseef Name: J.P. Nauseef Title: Manager

Address:

3025 Ridgeway Rd
Dayton, Ohio 45419

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

First Closing, April 13, 2016

Investor

Shares at
$0.42467
per share Cash
Consideration
Conversion of
Indebtedness
Shares at
$0.141557
per share Cash
Consideration
Conversion
of
Indebtedness Total
Shares
Total
Consideration
You on Demand Holdings, Inc. 4,208,885 $1,787,387.34 $0 1,501,962 $212,612.73 $0
5,710,847 $2,000,000.07 FreNet Holdings, LLC [1]. 856,033 $0 $363,531.51 305,480
$0 $43,242.69 1,161,513 $406,774.19 Point Blank Capital LLC 3,708,762 $0
$1,575,000.00 0 $0 $0 3,708,762 $1,575,000.00

[1] The conversion of interest accrued on the principal amount of the Promissory
Note, by and between the Company and FreNet Holdings LLC, dated February 9,
2016, is calculated through April 11, 2016; FreNet Holdings LLC agrees that any
interest accrued after such date will be paid in cash.

Subsequent Closing, April 2, 2016

Investor

Shares at
$0.42467
per share Cash
Consideration
Shares at
$0.141557
per share Cash
Consideration
Total
Shares
Total
Consideration
You on Demand Holdings, Inc. 2,104,443 $893,693.66 750,981 $106,306.36 2,855,424
$1,000,000.02


--------------------------------------------------------------------------------